           IN THE UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE

 In re:
 JOAN BOYD HARDEN
 200 CHIMNEY TOP DR                                    Case No. 04-06325-MH3-7
 ANTIOCH, TN 37013,
                                        Debtor.

NOTICE OF MOTION TO REOPEN THE BANKRUPTCY CASE UNDER 11 U.S.C. § 350

THE DEADLINE FOR FILING A TIMELY RESPONSE IS:                               October 5, 2020

IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: October 13, 2020,
at 9:00 AM by AT&T conference line number 1-888-363-4749, Access Code 4511038#

        The Acting United States Trustee for the Middle District of Tennessee, Region 8, has asked the
court for the following relief: Motion to Reopen the Bankruptcy Case under 11 U.S.C. § 350.
        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached
motion, or if you want the court to consider your views on the motion, then on or before October 5, 2020,
you or your attorney must:
1.      File with the court your written response or objection explaining your position at:
        Electronically: https://ecf.tnmb.uscourts.gov

Please note: the Bankruptcy Court for the Middle District of Tennessee requires electronic filing. Any
response or objections you wish to file must be submitted electronically. To file electronically, you or your
attorney must go to the court website and follow the instructions at: <https://ecf.tnmb.uscourts.gov>

If you need assistance with Electronic Filing, you may call the Clerk’s Intake Department at the following
phone number (615)736-5584.

2.      Your response must state that the deadline for filing responses is October 5, 2020, the date of
        the scheduled hearing is October 13, 2020, and the motion to which you are responding is
        Motion to Reopen the Bankruptcy Case under 11 U.S.C. § 350.
        If a timely response is filed, the hearing will be held at the time and place indicated above.

THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether a
timely response has been filed by calling the Clerk’s office at 615-736-5584 or viewing the case on the
Court’s website at <www.tnmb.uscourts.gov>.

         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

                                                  Signature:      /s/ Megan Seliber
                                                  Name:           MEGAN SELIBER
                                                                  Trial Attorney for the U.S. Trustee
                                                  Address:        Office of the United States Trustee
                                                                  318 Customs House, 701 Broadway
                                                                  Nashville, TN 37203
                                                                  Tel:     (615) 736-2254
                                                                  Fax:     (615) 736-2260
                                                                  Email: Megan.Seliber@usdoj.gov




Case 3:04-bk-06325         Doc 10     Filed 09/14/20 Entered 09/14/20 08:19:42                  Desc Main
                                      Document     Page 1 of 4
                               UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

 JOAN BOYD HARDEN,                                     |       Case No. 304-06325
                                                       |       Judge Marian F. Harrison
                                                       |       Chapter 7
                 Debtor(s).                            |
                                                       |


  THE UNITED STATES TRUSTEE’S MOTION TO REOPEN THE BANKRUPTCY CASE

       The United States Trustee, Region 8 (the “U.S. Trustee”), hereby moves this Court

pursuant to 11 U.S.C. § 350 to reopen the Debtor’s chapter 7 bankruptcy case in order to allow

the trustee to administer an unreported asset in the Debtor’s bankruptcy estate. The trustee was

notified of the Debtor’s interest in real property not listed on the Debtor’s statements and

schedules. The U.S. Trustee also moves this Court pursuant to Rule 5010, FRBP, for authority to

appoint a trustee in this case once it is reopened in order to protect the interests of creditors and to

insure efficient administration of the case.

       WHEREFORE, the U.S. Trustee respectfully requests that this Court reopen this case and

authorize the appointment of a trustee in the reopened case.



                                               Respectfully submitted,

                                               PAUL RANDOLPH
                                               ACTING UNITED STATES TRUSTEE, REGION 8

                                               /s/ Megan Seliber
                                               Megan Seliber
                                               Trial Attorney for the U.S. Trustee
                                               701 Broadway, Customs House Suite 318
                                               Nashville, TN 37203
                                               Phone: (615) 736-2254
                                               Fax: (615) 736-2260
                                               Email: Megan.Seliber@usdoj.gov




Case 3:04-bk-06325        Doc 10    Filed 09/14/20 Entered 09/14/20 08:19:42               Desc Main
                                    Document     Page 2 of 4
                                         CERTIFICATE OF SERVICE

          I certify that on September 14, 2020, a copy of the attached Notice, Motion and Proposed Order
          were sent by electronic and/or first class mail, postage prepaid to the following parties:

JOAN BOYD HARDEN                  LIMOR & JOHNSON, ATTORNEYS AT LAW              RONALD K. NEVIN
200 CHIMNEY TOP DR                8161 HIGHWAY 100                               LAW OFFICE OF RON NEVIN
ANTIOCH, TN 37013                 SUITE 189                                      404 JAMES ROBERTSON PKY, STE 1850
                                  NASHVILLE, TN 37221                            NASHVILLE, TN 37219




                                                             /s/ Megan Seliber




                                                         3
         Case 3:04-bk-06325       Doc 10   Filed 09/14/20 Entered 09/14/20 08:19:42           Desc Main
                                           Document     Page 3 of 4
                               UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

JOAN BOYD HARDEN,                                      |          Case No. 304-06325
                                                       |          Judge Marian F. Harrison
                                                       |          Chapter 7
                   Debtor.                             |
                                                       |
                                                       |


                     ORDER REOPENING THE BANKRUPTCY CASE

       This matter came before the Court on the United States Trustee’s Motion to Reopen the

Bankruptcy Case. Notice of the motion was properly served in accordance with Federal Rule of

Bankruptcy Procedure 2002 and Local Bankruptcy Rule 9013-1. The 21-day objection period

referenced in the motion has expired. No party has filed a response to the motion, or all filed

objections have been overruled or withdrawn.

       IT IS THEREFORE ORDERED that the bankruptcy case is reopened and the United

States Trustee is authorized to appoint a trustee in this case.


This Order was signed and entered electronically as indicated at the top of the first page.

Submitted by:
PAUL RANDOLPH
ACTING UNITED STATES TRUSTEE, REGION 8

/s/
MEGAN SELIBER
Office of the United States Trustee
318 Customs House, 701 Broadway
Nashville, TN 37203
Tel: (615) 736-2254
Fax: (615) 736-2260
Email: Megan.Seliber@usdoj.gov




                                                  4
Case 3:04-bk-06325        Doc 10    Filed 09/14/20 Entered 09/14/20 08:19:42                 Desc Main
                                    Document     Page 4 of 4
